DETAILED ACTION
The following is a final office action in response to applicant’s amendment filed on 01/26/2021 for response of the office action mailed on 11/06/2020. Independent claims 1 and 7 are amended. Therefore, claims 1-12 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims  1 and 7  are rejected under 35 U.S.C. 103 as being unpatentable over Takashi Nakayama (2019/0165983), Nakayama, in view of Kim et al. (2014/0241192), Kim, hereinafter.

Re. claims  1 and 7, Nakayama teaches a scheduling method for a radio base station (Fig.1/Fig.25 & ¶0001/abstract) and  a radio base station (Fig. 4-5) comprising: a processor (Fig. 4, 150 / Fig. 5, 250 /Fig. 33, 821 / Fig. 34, 851) coupled to a memory, configure to : obtain  a first communication quality of each of first communication terminals and obtain a second communication quality of each of second communication terminals having a lower communication speed than the first communication terminals (discussed throughout ; See ¶0070-¶0072,¶0120 & Fig.1, for example, base station 200 is a macro cell base station supports LTE or LTE-A, operates in FD-MIMO  and small cell base stations 100A-B supports  5G  high frequency bands, operates in Massive-MIMO technology.  As shown in the figure. 1 & ¶0072, a plurality of user device could setup radio link with both base station 200 having LTE technology and/or small cell base station 100A-B having 5G technology. Also, discussed throughout ; See ¶0116 - ¶0123 & Fig.7, radio base station obtains information  channel quality information for user devices in steps 104 (by demodulating sounding reference signal/SRS) & 108 (CSI-Report), resources are provided by the base stations based on the exchange of information (e.g., quality, preferable beam, modulation, coding scheme (MCS), priority for small cell candidate information in relation to beam group ID/sector ID ) between UE and base station. The above disclosures refer to first synchronization and uses FD-MIMO (LTE/LTE-A / 4G) for radio link between UE and base station. Also, discussed throughout; See ¶0124 - ¶0127, ¶0188, ¶0190 & Fig.8; a second synchronization is communicated between UE and base station for small cell candidate along with group beam forming using massive-MIMO for small cell base station and user devices qualified for massive-MIMO (with optimal beam group selection), in turns improve reception quality with improved SINR, hence, high speed data received by user devices using 5G technology having radio links between user devices and small cells. Also, discussed throughout ; See ¶0078/¶0084/¶0190, UEs selected for radio link connection with small cell base stations operating in 5G technology (with massive-MIMO), in turns,  provides higher speed);  schedule the first communication terminals based on the first communication qualities and schedule the second communication terminals based on the second communication qualities (Also, discussed throughout ; See ¶0116 - ¶0123 & Fig.7, radio base station obtains information channel quality information for user devices in steps 104 (by demodulating sounding reference signal/SRS) & 108 (CSI-Report), resources are  scheduled by the base stations based on the exchange of information (e.g., quality, preferable beam, modulation, coding scheme (MCS), priority for small cell candidate information in relation to beam group ID/sector ID) between UE and base station. The above disclosures refer to first synchronization and uses FD-MIMO (LTE/LTE-A / 4G) for radio link between UE (i.e., second communication terminal) and base station. Here, quality information in regards to using FD-MIMO refers to second communication qualities. Also, discussed throughout; See ¶0124 - ¶0127, ¶0188, ¶0190 & Fig.8; a second synchronization is communicated between UE and base station for small cell candidate along with group beam forming using massive-MIMO for small cell base station and user devices qualified for massive-MIMO (with optimal beam group selection), in turns improve reception quality with improved SINR, hence, high speed data received by user devices using 5G technology by using radio link between user devices (i.e., First communication terminal) and small cells. Here, quality information in regards to using massive-MIMO refers to First communication qualities), wherein, when the processor (Fig. 4, 150 / Fig. 5, 250 /Fig. 33, 821 / Fig. 34, 851, ¶0137/¶0281) schedules the first communication terminals and the second communication terminals, the processor subjects the first communication terminals to space-division multiplexing (discussed throughout; See ¶0078 & Fig.2; spatial beamforming is applied by base station when terminals (First communication terminal) capable of massive-MIMO technology, are scheduled in 5G technology) and subjects the second communication terminals to frequency-division multiplexing or time-division multiplexing. (discussed throughout; See ¶0137 & Fig.11; Coordinated multi point (Comp) scheduling is used for terminals (Second communication terminal) operating in LTE frequency band, it is well known that LTE uses OFDM (Orthogonal frequency-division multiplexing) technology).
Yet, Nakayama does not expressly teach wherein the space-division multiplexing includes assigning counts of MIMO layers to the first communication terminals based on signal-to-noise ratios (SNRs) associated with the first communication terminals.
explicitly discloses wherein the space-division multiplexing includes assigning counts of MIMO layers to the first communication terminals based on signal-to-noise ratios (SNRs) associated with the first communication terminals. (discussed throughout; See ¶0004 &Fig. 1 - MIMO system can be …. a Multi-User MIMO (MU-MIMO) for allocating one time-frequency resource to multiple users through spatial multiplexing. discussed throughout; See ¶0036 & Fig.1-2  - terminal is capable of estimating interference based on at least one of thermal noise of the channel and inter-layer interference signal to estimate per-layer interference. .. base station is capable of estimating the average of the interference amounts between layers supportable simultaneously based on the information of precoder ranges of the users supportable simultaneously which is considered at the base station or the terminal and calculates the interference between layers supportable simultaneously by multiplying the estimated average value and the number of layers supportable simultaneously. discussed throughout; See ¶0042 & Fig.1-3 -  Signal to Interference plus Noise Ratio (SINR) may be calculated based on the interference components of neighbor users which are derived from the number of layers supportable simultaneously and the channel noise. discussed throughout; See ¶0056 & Fig.4 - The base station 402 determines a number of layers supportable simultaneously for MU-MIMO communication at operation 410.  The number of simultaneously supportable layers may be determined based on at least one of channel condition, number of users to be served, number of terminals within the coverage, and communication state of the terminals within the coverage discussed throughout; See ¶0060-¶0061-  SINR calculation in equation 2 depends on the number of users or layers participated in the communication.)

    PNG
    media_image2.png
    532
    523
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Nakayama’s invention of appropriately selecting beams in a communication system using massive-MIMO beamforming technology to include Kim’s invention of method and apparatus for exchanging information between base station and terminal, because it helps achieving high quality data at a higher data rates by taking in consideration of inter-user interferences  in a MU-MIMO system. (¶0002-¶0003, ¶0011, Kim)





Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama, in view of Kim, further in view of Liang et al. (2017/0257155), Liang, hereinafter.

Re. claim 2, Nakayama and Kim teach claim 1.
Yet, Nakayama and Kim do not expressly teach wherein the processor assigns the first communication terminals and the second communication terminals to different time slots.
However, in the analogous art, Liang explicitly discloses wherein the processor assigns the first communication terminals and the second communication terminals to different time slots (discussed throughout ; See ¶0049-¶0050 & Fig.1/ Fig.5-8, for example, base stations using amplified forward relays (AFR) provides massive MIMO technology, with multiple antenna from AFR points to different direction at  different time slots for a plurality of  user devices as shown in Fig.5-6, the plurality of  user devices are scheduled using spatial multiplexing to communicate with the central BBU).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Nakayama’s invention of appropriately selecting beams in a communication system using massive-MIMO beamforming technology and Kim’s invention of method and apparatus for exchanging information between base station and terminal to include Liang’s invention of beamforming in Multi-User Multiple-Input Multiple-Output (MU-MIMO) wireless communications, because it increases Signal-to-Noise Ratio (SNR) or Signal-to-Interference-plus-Noise Ratio (SINR), hence data rates for links with other wireless nodes. (Abstract, ¶0004, Liang)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama, in view of Kim, in view of Liang, further in view of Bengtsson et al. (2017/0099125), Bengtsson hereinafter.

Re. claim 3, Nakayama, Kim and Liang teach claim 2.
Yet, Nakayama, Kim and Liang do not expressly teach wherein the processor determines the numbers of assigned time slots according to a ratio between a total required transmission speed of the first communication terminals and a total required transmission speed of the second communication terminals. 
However, in the analogous art, Bengtsson explicitly discloses wherein the processor determines the numbers of assigned time slots according to a ratio between a total required transmission speed of the first communication terminals and a total required transmission speed of the second communication terminals.  (discussed throughout ; See ¶0013-¶0016 & Fig.1-8, for example, new-frame or second frame allows a ratio of pilot and associated control time slots compared to data slots to be decreased in a sequence of several frames. A  fraction of the frames of the second frame type, some time slots may be used for uplink and/or downlink payload data transmission. The second frame type may be used for communication with machine communication terminals or other terminals which have data rates that are less than a data rate threshold. In other words, the new frame or second frame enables base station in determining scheduling/allocating resources for pilot signaling in a multiple-input and multiple-output (MIMO) system in order to reliably receiving pilot signals from a large number of low speed MTC / IOT/ITO  devices in dense cell population scenarios.   See, further, ¶0077,¶0084-¶0085, ¶0109-¶0110,¶0125).


Claim 4  is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama, in view of Kim, in view of Bengtsson.  

Re. claim 4, Nakayama and Kim teaches claim 1.
Yet, Nakayama and Kim do not expressly teach wherein the processor assigns the first communication terminals and the second communication terminals to a same time slot and subjects the first communication terminals and the second communication terminals to spatial multiplexing.
However, in the analogous art, Bengtsson explicitly discloses wherein the processor assigns the first communication terminals and the second communication terminals to a same time slot and subjects the first communication terminals and the second communication terminals to spatial multiplexing. (discussed throughout ; See ¶0075 & Fig.1, base station uses spatial multiplexing by using a plurality of antenna for Massive MIMO system for scheduling resources for a plurality of devices with varying data rate requirements for a plurality types user devices (e.g., regular UE and MTC/IOT devices)  as shown in Fig. 1. Also, discussed throughout ; See ¶0122 & Fig.7, Several terminals may be assigned to share the same time slot for pilot signal transmission in the header of the frame of the first frame type when the several terminals are located along one line of sight from the base station.  Several terminals may also be assigned to share the same pilot time slot if it is determined that no separate MIMO pilot signaling is required for the several terminals.).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Nakayama’s invention of appropriately selecting beams in a communication system using massive-MIMO beamforming technology and Kim’s invention of method and apparatus for exchanging information between base station and terminal to include Bengtsson’s 







Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama, in view of Kim, in view of Hiromu Matsuzawa (2010/0067471) , Matsuzawa hereinafter.

Re. claim 5, Nakayama and Kim teach claim 1.
Yet, Nakayama and Kim do not expressly teach wherein: the second communication qualities include frequency information for preventing assignment of a radio resource block in a frequency direction; and the processor selects a radio resource block from among radio resource blocks of frequencies for which assignment of a radio resource block is not prevented, and the processor assigns the radio resource block to the second communication terminals.
However, in the analogous art, Matsuzawa explicitly discloses wherein: the second communication qualities include frequency information for preventing assignment of a radio resource block in a frequency direction (discussed throughout ; See ¶0045-¶0052, ¶0057 & Fig.8-10 -  group of mobile stations farthest away from base stations, exhibit poor RF condition, hence poor SINR, susceptible to interference, are prevented from assigning  same frequency group, rather different carrier groups in different times (i.e., resource blocks) as shown in Fig.8-9); and the processor (Fig.11, 102)  selects a radio resource block from among radio resource blocks of frequencies for which assignment of a radio resource block is not prevented, and the processor assigns the radio resource block to the second communication terminals (discussed throughout ; See ¶0045-¶0052, ¶0057 & Fig.8-10 -  group of mobile stations closer to base stations, exhibit good RF condition, hence strong SINR, are assigned same frequency group  in different times (i.e., not prevented from assigning resource blocks from the same frequency group) as shown in Fig.8-9)).



Re. claim 6, Nakayama and Kim teach claim 1.
Yet, Nakayama and Kim  do not expressly teach wherein the scheduler assigns radio resource blocks that are distant from each other in a frequency direction, to the second communication terminals.
However, in the analogous art, Matsuzawa explicitly discloses wherein the processor (Fig.11, 102) assigns radio resource blocks that are distant from each other in a frequency direction, to the second communication terminals. (discussed throughout ; See ¶0045-¶0052, ¶0057 & Fig.8-10 -  group of mobile stations farthest away from base stations, exhibit poor RF condition, hence poor SINR, susceptible to interference, are prevented from assigning  same frequency group, rather different carrier groups (i.e., distant from each other in frequency domain), also in different times (i.e., resource blocks are assigned from different frequency group (i.e., distant from each other in frequency domain) and also in different time slots in order to avoid interference for those groups of UEs, farthest from the serving base station) as shown in Fig.8-9)).


Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama, in view of Kim, in view of Liang, further in view of  Matsuzawa.

Re. claim 8, Nakayama, Kim and  Liang teach claim 2.
Yet,  Nakayama, Kim  and  Liang do not expressly teach wherein: the second communication qualities include frequency information for preventing assignment of a radio resource block in a frequency direction; and the processor selects a radio resource block from among radio resource blocks of frequencies for which assignment of a radio resource block is not prevented, and the processor assigns the radio resource block to the second communication terminals.
However, in the analogous art, Matsuzawa explicitly discloses wherein: the second communication qualities include frequency information for preventing assignment of a radio resource block in a frequency direction (discussed throughout ; See ¶0045-¶0052, ¶0057 & Fig.8-10 -  group of mobile stations farthest away from base stations, exhibit poor RF condition, hence poor SINR, susceptible to interference, are prevented from assigning  same frequency group, rather different carrier groups in different times (i.e., resource blocks) as shown in Fig.8-9); and the processor (Fig.11, 102) selects a radio resource block from among radio resource blocks of frequencies for which assignment of a radio resource block is not prevented, and the processor assigns the radio resource block to the second communication terminals (discussed throughout ; See ¶0045-¶0052, ¶0057 & Fig.8-10 -  group of mobile stations closer to base stations, exhibit good RF condition, hence strong SINR, are assigned same frequency group  in different times (i.e., not prevented from assigning resource blocks from the same frequency group) as shown in Fig.8-9)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Nakayama’s invention of appropriately selecting beams in a 

Re. claim 10, Nakayama, Kim and  Liang teach claim 2.
Yet,  Nakayama, Kim and  Liang do not expressly teach wherein the processor assigns radio resource blocks that are distant from each other in a frequency direction, to the second communication terminals.
However, in the analogous art, Matsuzawa explicitly discloses wherein the processor (Fig.11, 102) assigns radio resource blocks that are distant from each other in a frequency direction, to the second communication terminals. (discussed throughout ; See ¶0045-¶0052, ¶0057 & Fig.8-10 -  group of mobile stations farthest away from base stations, exhibit poor RF condition, hence poor SINR, susceptible to interference, are prevented from assigning  same frequency group, rather different carrier groups (i.e., distant from each other in frequency domain), also in different times (i.e., resource blocks are assigned from different frequency group (i.e., distant from each other in frequency domain) and also in different time slots in order to avoid interference for those groups of UEs, farthest from the serving base station) as shown in Fig.8-9)).




Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama, in view of Kim, in view of Liang,  in view of Bengtsson , further in view of Matsuzawa.

Re. claim 9, Nakayama, Kim, Liang and  Bengtsson teach claim 3.
Yet,  Nakayama, Kim, Liang and  Bengtsson do not expressly teach wherein: the second communication qualities include frequency information for preventing assignment of a radio resource block in a frequency direction; and the processor selects a radio resource block from among radio resource blocks of frequencies for which assignment of a radio resource block is not prevented, and the processor assigns the radio resource block to the second communication terminals.
However, in the analogous art, Matsuzawa explicitly discloses wherein: the second communication qualities include frequency information for preventing assignment of a radio resource block in a frequency direction (discussed throughout ; See ¶0045-¶0052, ¶0057 & Fig.8-10 -  group of mobile stations farthest away from base stations, exhibit poor RF condition, hence poor SINR, susceptible to interference, are prevented from assigning  same frequency group, rather different carrier groups in different times (i.e., resource blocks) as shown in Fig.8-9); and the processor (Fig.11, 102) selects a radio resource block from among radio resource blocks of frequencies for which assignment of a radio resource block is not prevented, and the processor assigns the radio resource block to the second communication terminals. (discussed throughout ; See ¶0045-¶0052, ¶0057 & Fig.8-10 -  group of mobile stations closer to base stations, exhibit good RF condition, hence strong SINR, are assigned same frequency group  in different times (i.e., not prevented from assigning resource blocks from the same frequency group) as shown in Fig.8-9)).


Re. claim 11, Nakayama, Kim, Liang and  Bengtsson teach claim 3.
Yet, Nakayama, Kim, Liang and  Bengtsson do not expressly teach wherein the processor assigns radio resource blocks that are distant from each other in a frequency direction, to the second communication terminals.
However, in the analogous art, Matsuzawa explicitly discloses wherein the processor (Fig.11, 102) assigns radio resource blocks that are distant from each other in a frequency direction, to the second communication terminals. (discussed throughout ; See ¶0045-¶0052, ¶0057 & Fig.8-10 -  group of mobile stations farthest away from base stations, exhibit poor RF condition, hence poor SINR, susceptible to interference, are prevented from assigning  same frequency group, rather different carrier groups (i.e., distant from each other in frequency domain), also in different times (i.e., resource blocks are assigned from different frequency group (i.e., distant from each other in frequency domain) and also in different time slots in order to avoid interference for those groups of UEs, farthest from the serving base station) as shown in Fig.8-9)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Nakayama’s invention of appropriately selecting beams in a communication system using massive-MIMO beamforming technology and Kim’s invention of method and apparatus for exchanging information between base station and terminal and Liang’s invention of beamforming in Multi-User Multiple-Input Multiple-Output (MU-MIMO) wireless communications and Bengtsson’s invention of a system and a method for pilot signaling in  multiple-input and multiple-output (MIMO) systems of a cellular network to include Matsuzawa’s invention of a system and a method of  assigning resource block units by a base station, because it allocates frequency resources in such a way which satisfactorily restrain interferences from adjacent and proximal cells (Abstract, ¶0004, Matsuzawa)










Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama, in view of Kim,  in view of Bengtsson, further in view of Matsuzawa. 
Re. claim 12, Nakayama, Kim  and Bengtsson teach claim 4.
Yet, Nakayama, Kim and Bengtsson do not expressly teach wherein the processor assigns radio resource blocks that are distant from each other in a frequency direction, to the second communication terminals.
However, in the analogous art, Matsuzawa explicitly discloses wherein the processor (Fig.11, 102) assigns radio resource blocks that are distant from each other in a frequency direction, to the second communication terminals. (discussed throughout ; See ¶0045-¶0052, ¶0057 & Fig.8-10 -  group of mobile stations farthest away from base stations, exhibit poor RF condition, hence poor SINR, susceptible to interference, are prevented from assigning  same frequency group, rather different carrier groups (i.e., distant from each other in frequency domain), also in different times (i.e., resource blocks are assigned from different frequency group (i.e., distant from each other in frequency domain) and also in different time slots in order to avoid interference for those groups of UEs, farthest from the serving base station) as shown in Fig.8-9)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Nakayama’s invention of appropriately selecting beams in a communication system using massive-MIMO beamforming technology and Kim’s invention of method and apparatus for exchanging information between base station and terminal and Bengtsson’s invention of a system and a method for pilot signaling in  multiple-input and multiple-output (MIMO) systems of a cellular network to include Matsuzawa’s invention of a system and a method of  assigning resource block 

Response to Arguments
Examiner acknowledges applicant’s amendments to independent claims 1 and 7.
Examiner acknowledges applicant’s amendments to claim languages, such as, “obtaining section” and “scheduler”, recited earlier in claims 1-12, no longer invokes AIA  35 U.S.C §112(f) following amended claim languages.

Applicant's arguments filed  on 01/26/2021 have been fully considered but they are not persuasive.  
Regarding remarks in pages 7-9 for independent claim 1 and 7, applicant argues that Nakayama fails teach “wherein the space-division multiplexing includes assigning counts of MIMO layers to the first communication terminals based on signal-to-noise ratios (SNRs) associated with the first communication terminals”. Examiner agrees, however, in the analogous art, Kim (2014/0241192 [Wingdings font/0xF3] a new reference) teaches the limitation as mentioned in §103 rejection.

Regarding arguments in page 9-10 for dependent claim 2, Liang disclosed the claimed features as outlined in the claims and the applicant is silent on the disclosures made by Liang as pointed out in the §103 rejection. Applicant, is, however, arguing that  the claimed limitation, “wherein the space-division multiplexing includes assigning counts of MIMO layers to the first communication terminals based on signal-to-noise ratios (SNRs) associated with the first communication terminals (which is taught by Kim ,  a new reference,  as pointed out above)”  is not disclosed by Liang. Applicant is respectfully reminded that the dependent claim 2 is unpatentable over Nakayama, in view of Kim , in view of  Liang. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller,   

Regarding arguments in 9-10  for dependent claim 2, for motivation to combine cited references: 
In response of applicants argument that the references must provide a suggestion or motivation to modify the teachings or combine the references either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. The Examiner would like to point out the following statement as identified by court “It is not required that the prior art disclose or suggest the properties newly-discovered by an applicant in order for there to be a prima facie case of obviousness. See In re Dillon, 919 F.2d 688, 16 USPQ2d 1897, 1905 (Fed. Cir. 1990). Moreover, as long as some motivation or suggestion to combine the references is provided by the prior art taken as a whole, the law does not require that the references be combined for the reasons contemplated by the inventor. See In re Beattie, 974 F.2d 1309, 24 USPQ2d 1040 (Fed. Cir. 1992); In re Kronig, 539 F.2d 1300, 190 USPQ 425 (CCPA 1976) and In re Wilder, 429 F.2d 447, 166 USPQ 545 (CCPA 1970)”. In this case, the suggestion to combine the references is provided by Liang to increase Signal-to-Noise Ratio (SNR) or Signal-to-Interference-plus-Noise Ratio (SINR), hence data rates for links with other wireless nodes. (Abstract, ¶0004, Liang)

Regarding arguments in page 10-12 for dependent claim 3, Bengtsson disclosed the claimed features as outlined in the claims and the applicant is silent on the disclosures made by Bengtsson as pointed out in the §103 rejection. Applicant, is, however, arguing that  the claimed limitation, “wherein the space-division multiplexing includes assigning counts of MIMO layers to the first communication terminals based on signal-to-noise ratios (SNRs) associated with the first communication terminals (which is taught by Kim ,  a new reference,  as pointed out above)”  is not disclosed by Bengtsson. Applicant is dependent claim 3 is unpatentable over Nakayama, in view of Kim , in view of  Liang, further in view of Bengtsson. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

Regarding arguments in 10-12  for dependent claim 3, for motivation to combine cited references: 
In response of applicants argument that the references must provide a suggestion or motivation to modify the teachings or combine the references either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. The Examiner would like to point out the following statement as identified by court “It is not required that the prior art disclose or suggest the properties newly-discovered by an applicant in order for there to be a prima facie case of obviousness. See In re Dillon, 919 F.2d 688, 16 USPQ2d 1897, 1905 (Fed. Cir. 1990). Moreover, as long as some motivation or suggestion to combine the references is provided by the prior art taken as a whole, the law does not require that the references be combined for the reasons contemplated by the inventor. See In re Beattie, 974 F.2d 1309, 24 USPQ2d 1040 (Fed. Cir. 1992); In re Kronig, 539 F.2d 1300, 190 USPQ 425 (CCPA 1976) and In re Wilder, 429 F.2d 447, 166 USPQ 545 (CCPA 1970)”. In this case, the suggestion to combine the references is provided by Bengtsson to allow a base station to reliably receive pilot signals from a large number of terminals even in dense cell population scenarios. (Abstract, ¶0011, Bengtsson)

Regarding arguments in page 12 for dependent claim 4, Bengtsson disclosed the claimed features as outlined in the claims and the applicant is silent on the disclosures made by Bengtsson as pointed out in the §103 rejection. Applicant, is, however, arguing that  the claimed limitation, “wherein the space-division multiplexing includes assigning counts of MIMO layers to the first communication terminals based on signal-to-noise ratios (SNRs) associated with the first communication terminals (which is taught by Kim ,  a new reference,  as pointed out above)”  is not disclosed by Bengtsson. Applicant is respectfully reminded that the dependent claim 4 is unpatentable over Nakayama, in view of Kim,  in view of Bengtsson. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

Regarding arguments in 12  for dependent claim 4, for motivation to combine cited references: 
In response of applicants argument that the references must provide a suggestion or motivation to modify the teachings or combine the references either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. The Examiner would like to point out the following statement as identified by court “It is not required that the prior art disclose or suggest the properties newly-discovered by an applicant in order for there to be a prima facie case of obviousness. See In re Dillon, 919 F.2d 688, 16 USPQ2d 1897, 1905 (Fed. Cir. 1990). Moreover, as long as some motivation or suggestion to combine the references is provided by the prior art taken as a whole, the law does not require that the references be combined for the reasons contemplated by the inventor. See In re Beattie, 974 F.2d 1309, 24 USPQ2d 1040 (Fed. Cir. 1992); In re Kronig, 539 F.2d 1300, 190 USPQ 425 (CCPA 1976) and In re Wilder, 429 F.2d 447, 166 USPQ 545 (CCPA 1970)”. In this case, the suggestion to combine the references is provided by Bengtsson to allow a base station to reliably receive pilot signals from a large number of terminals even in dense cell population scenarios. (Abstract, ¶0011, Bengtsson)

Regarding arguments in page 13-14 for dependent claims 5-6, Matsuzawa disclosed the claimed features as outlined in the claims and the applicant is silent on the disclosures made by Matsuzawa as pointed out in the §103 rejection. Applicant, is, however, arguing that  the claimed limitation, “wherein the space-division multiplexing includes assigning counts of MIMO layers to the first communication terminals based on signal-to-noise ratios (SNRs) associated with the first communication terminals (which is taught by Kim,  a new reference,  as pointed out above)”  is not disclosed by Matsuzawa. Applicant is respectfully reminded that the dependent claims 5-6 are unpatentable over Nakayama, in view of Kim, further in view of Matsuzawa. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

Regarding arguments in 13-14  for dependent claims 5-6, for motivation to combine cited references: 
In response of applicants argument that the references must provide a suggestion or motivation to modify the teachings or combine the references either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. The Examiner would like to point out the following statement as identified by court “It is not required that the prior art disclose or suggest the properties newly-discovered by an applicant in order for there to be a prima facie case of obviousness. See In re Dillon, 919 F.2d 688, 16 USPQ2d 1897, 1905 (Fed. Cir. 1990). Moreover, as long as some motivation or suggestion to combine the references is provided by the prior art taken as a whole, the law does not require that the references be combined for the reasons contemplated by the inventor. See In re Beattie, 974 F.2d 1309, 24 USPQ2d 1040 (Fed. Cir. 1992); In re Kronig, 539 F.2d 1300, 190 USPQ 425 (CCPA 1976) and In re Wilder, 429 F.2d 447, 166 USPQ 545 (CCPA 1970)”. In this case, the suggestion to combine the references is provided by Matsuzawa to allocate frequency resources in such a way which satisfactorily restrain interferences from adjacent and proximal cells (Abstract, ¶0004, Matsuzawa)

Regarding arguments in page 14-15 for dependent claims 8 & 10, Matsuzawa disclosed the claimed features as outlined in the claims and the applicant is silent on the disclosures made by Matsuzawa as pointed out in the §103 rejection. Applicant, is, however, arguing that  the claimed limitation, “wherein the space-division multiplexing includes assigning counts of MIMO layers to the first communication terminals based on signal-to-noise ratios (SNRs) associated with the first communication terminals (which is taught by Kim ,  a new reference,  as pointed out above)”  is not disclosed by Matsuzawa. Applicant is respectfully reminded that the dependent claims 8-10 are unpatentable over Nakayama, in view of Kim, in view of Liang, further in view of Matsuzawa. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

Regarding arguments in 14-15 for dependent claims 8 & 10, for motivation to combine cited references: 
In response of applicants argument that the references must provide a suggestion or motivation to modify the teachings or combine the references either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. The Examiner would like to point out the following statement as identified by court “It is not required that the prior art disclose or suggest the properties newly-discovered by an applicant in order for there to be a prima facie case of obviousness. See In re Dillon, 919 F.2d 688, 16 USPQ2d 1897, 1905 (Fed. Cir. 1990). Moreover, as long as some motivation or suggestion to combine the references is provided by the prior art taken as a whole, the law does not require that the references be combined for the reasons contemplated by the inventor. See In re Beattie, 974 F.2d 1309, 24 USPQ2d 1040 (Fed. Cir. 1992); In re Kronig, 539 F.2d 1300, 190 USPQ 425 (CCPA 1976) and In re Wilder, 429 F.2d 447, 166 USPQ 545 (CCPA 1970)”. In this case, the suggestion to combine the 
Regarding arguments in page 15 for dependent claims 9 & 11, Matsuzawa disclosed the claimed features as outlined in the claims and the applicant is silent on the disclosures made by Matsuzawa as pointed out in the §103 rejection. Applicant, is, however, arguing that  the claimed limitation, “wherein the space-division multiplexing includes assigning counts of MIMO layers to the first communication terminals based on signal-to-noise ratios (SNRs) associated with the first communication terminals (which is taught by Kim ,  a new reference,  as pointed out above)”  is not disclosed by Matsuzawa. Applicant is respectfully reminded that the dependent claims 9 & 11 are unpatentable over Nakayama, in view of Kim, in view of Liang, in view of Bengtsson, further in view of Matsuzawa. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

Regarding arguments in page 15 for dependent claims 9 & 11, for motivation to combine cited references: 
In response of applicants argument that the references must provide a suggestion or motivation to modify the teachings or combine the references either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. The Examiner would like to point out the following statement as identified by court “It is not required that the prior art disclose or suggest the properties newly-discovered by an applicant in order for there to be a prima facie case of obviousness. See In re Dillon, 919 F.2d 688, 16 USPQ2d 1897, 1905 (Fed. Cir. 1990). Moreover, as long as some motivation or suggestion to combine the references is provided by the prior art taken as a whole, the law does not require that the references be combined for the reasons contemplated by the inventor. See In re Beattie, 
Regarding arguments in page 16 for dependent claim 12, Matsuzawa disclosed the claimed features as outlined in the claims and the applicant is silent on the disclosures made by Matsuzawa as pointed out in the §103 rejection. Applicant, is, however, arguing that  the claimed limitation, “wherein the space-division multiplexing includes assigning counts of MIMO layers to the first communication terminals based on signal-to-noise ratios (SNRs) associated with the first communication terminals (which is taught by Kim ,  a new reference,  as pointed out above)”  is not disclosed by Matsuzawa. Applicant is respectfully reminded that the dependent claim 12 are unpatentable over Nakayama, in view of Kim, in view of Bengtsson, further in view of Matsuzawa. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

Regarding arguments in page 16 for dependent claim 12, for motivation to combine cited references: 
In response of applicants argument that the references must provide a suggestion or motivation to modify the teachings or combine the references either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. The Examiner would like to point out the following statement as identified by court “It is not required that the prior art disclose or suggest the properties newly-discovered by an applicant in order for there to be a prima facie case of obviousness. See In re Dillon, 919 F.2d 688, 16 USPQ2d 1897, 1905 (Fed. Cir. 1990). Moreover, as long as some motivation or suggestion to combine the references is provided by the prior art taken as a whole, the law does not 


For these reasons, it is maintained that independent claims 1  and 7 are  unpatentable over Nakayama, in view of  Kim.
As all other dependent claims depend either directly or indirectly from the independent claims 1  and 7,  similar rationale also applies to all respective dependent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Lee99, ¶0205-¶0212, ¶0266, ¶0278, ¶0280, ¶0288  along with Fig.1-4, Fig.15, Fig.23.
Takano
3GPP TSG RAN WG1 Meeting #88; R1-1703402 ; Source: CMCC; Title: Discussion and evaluation on spatial-based and panel-based MU-MIMO transmission; Athens, Greece 13th - 17th February 2017. See § 2, §3.1, §3.2.
3GPP TSG RAN WG1 Meeting #87;R1-1612479; Source: Samsung; Title: DMRS-based spatial multiplexing for UL NR MIMO Reno, USA 14th - 18th, November 2016. See § 2, §3, §4.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.C. /Examiner, Art Unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467